PER CURIAM.
This is an appeal from a final judgment of dissolution of marriage wherein the court awarded permanent alimony to the husband, and found that the husband has no special equity in the home of the wife. Appellant wife contends that the trial court erred in awarding permanent alimony to the husband. Appellee husband cross appeals and contends that the court erred in not awarding him a special equity in the home of the wife (which is and was owned by her prior to the marriage).
After reviewing the briefs, the record and the trial court’s findings of fact and conclusions of law, and considering the oral argument of counsel, we find that the trial court did not abuse its discretion in the award of permanent alimony to the husband, or in the denial of the husband’s claim of special equity. Baker v. Baker, 299 So.2d 138 (Fla.3d DCA 1974); Jacobs v. Jacobs, 309 So.2d 217 (Fla.3d DCA 1975); Olson v. Olson, 321 So.2d 462 (Fla.3d DCA 1975); Krasner v. Krasner, 339 So.2d 674 (Fla.3d DCA 1976); Shaw v. Shaw, 334 So.2d 13 (Fla.1976).
Affirmed.